

117 HR 5513 IH: No Clearance for Terrorists Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5513IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Crow (for himself, Ms. Cheney, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to ensure that the process for an individual obtaining a security clearance includes vetting the individual for ties to domestic terrorism, and for other purposes.1.Short titleThis Act may be cited as the No Clearance for Terrorists Act. 2.Improvements to investigations and adjudications of security clearances(a)Inclusion of certain matters in adjudicative guidelinesSection 803 of the National Security Act of 1947 (50 U.S.C. 3162a) is amended by adding at the end the following new subsection:(d)Adjudicative guidelines(1)Conditions that could raise security concernThe Security Executive Agent shall ensure that the adjudicative guidelines, in determining what conditions could raise a security concern and may disqualify an individual from being eligible to access classified information, include whether an individual has been involved in, supported, trained to commit, or advocated domestic or international terrorism.(2)Adjudicative guidelinesIn this subsection, the term adjudicative guidelines means the adjudicative guidelines under Security Executive Agent Directive 4 (known as the National Security Adjudicative Guidelines), or such successor guidelines, issued pursuant to section 801, this section, and section 3002(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343(d))..(b)Investigations, polygraphs, and adjudicationsSubsection (c) of such section is amended—(1)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and(2)by inserting after paragraph (1) the following new paragraph (2):(2)ensure that such guidelines and instructions for investigations, polygraphs, and adjudications include screening an individual for possible involvement with domestic terrorism;.(c)Standard Forms 85P and 86The Director of National Intelligence, acting as the Security Executive Agent under section 803 of the National Security Act of 1947 (50 U.S.C. 3162a), and the Director of the Office of Personnel Management, acting as the Suitability and Credentialing Executive Agent in accordance with Executive Order 13467 (50 U.S.C. 3161 note), shall ensure that the Questionnaire for Public Trust Positions (Standard Form 85P) and the Questionnaire for National Security Positions (Standard Form 86), or such successor forms, elicit information regarding whether the individual submitting the form has been involved in domestic terrorism.